DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on January 21, 2022 has been received and considered. By this amendment, claims 1, 2, 6, and 15 are amended, claims 3, 7-14, and 16-20 are cancelled, claims 21-33 are added, and claims 1, 2, 4-6, 15, and 21-33 are now pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sachs (WO 2013/016588, previously cited) in view of Sharma (U.S. 2014/0200568, cited by Applicant). Regarding claim 1, Sachs discloses an ablation instrument 40, comprising: an elongate shaft 42 having a cannula channel and a scope channel 53; an electrode 51/52 disposed in the cannula channel, wherein the electrode is slidable between a first position in which a distal end of the electrode is contained within the cannula channel, and a second position in which the distal end of the electrode extends out of a distal opening of the cannula channel; a distal head 49 coupled to the elongate shaft and configured for engaging tissue; and a positioning feature (a guide wire or balloon which extends from the upper surface of the distal region provides a visual reference to the uretheral os) extending from the distal head, wherein the positioning feature provides a visual reference for determining a distance between the distal head and an anatomical feature as seen through a scope deployed through the scope channel (see Figures 7-9, page 20, line 11-page 21, line 7, and page 29, lines 4-8 and 19-28). However, Sachs fails to disclose that the positioning feature extends a fixed distance from the distal head and is configured for being visually lined up with an anatomical feature such that it provides the visual reference for determining the distance between the distal head and anatomical features. Sharma teaches a device for tissue ablation comprising an elongate shaft 40 having a cannula channel and a distal head 10 coupled to the elongate shaft and configured for engaging tissue, and a positioning feature 11 extending from the distal head a fixed distance (see paragraph [0234], which describes that the size of the positioning feature, i.e. the distance it extends, is in the range of 10 to 100mm, which is a fixed distance) that is configured for being visually lined up with an anatomical feature such that it provides a visual reference for determining the distance between the distal head and the anatomical feature (see Figures 4A and 4B and paragraphs [0245]-[0247]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sachs to include a positioning feature extending a fixed distance from the distal head that is configured for being visually lined up with an anatomical feature such that it provides the visual reference for determining the distance between the distal head and anatomical features, as taught by Sharma, as it has been held that combining prior art elements according to known methods and simple substitution of one known element for another to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claim 2, Sharma discloses that the positioning feature may be “an inflatable balloon, a wire mesh disc with or without an insulated membrane covering the disc, a cone shaped attachment, a ring shaped attachment or a freeform attachment designed to fit the colonic lumen” (see paragraph [0245], lines 7-11) and, thus, the positioning feature is a hoop.
Regarding claim 4, it is respectfully submitted that a guide wire and a balloon, as disclosed by Sachs, comprise a pointer and a circle, respectively, and the ring shaped attachment of Sharm is a circle.
Regarding claim 5, Sachs discloses that the distal head and the elongate shaft are sized and shaped for insertion into a urethra of a human patient (see page 29, lines 1-3).
Regarding claim 6, Sachs discloses that the elongate shaft further comprises a suction channel, and wherein the distal head is a such head that comprises a plurality of suction apertures 50 in fluid communication with the suction channel, wherein the suction apertures are arranged to hold tissue when suction is applied (see Figure 8B and page 22, line 29-page 23, line 2).
Regarding claim 15, Sachs discloses that the anatomical feature is a bladder ostium (see page 21, lines 8-23 and page 28, lines 17-page 29, line 18).
Allowable Subject Matter
Claims 21-33 are allowed.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792